Execution Copy

Exhibit 10.3

 

FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is made and entered into as of June 29, 2016 (the “Effective
Date”) by and among ARC LOGISTICS PARTNERS LP, a Delaware limited partnership
(the “MLP”), ARC LOGISTICS LLC, a Delaware limited liability company (the
“Parent”), ARC TERMINALS HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), certain other Affiliates of the Borrower party hereto and the
Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the MLP, the Parent, the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”) and SunTrust Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), are parties to that certain Second
Amended and Restated Revolving Credit Agreement, dated as of November 12, 2013
(as amended by that certain First Amendment to Second Amended and Restated
Revolving Credit Agreement and Amended and Restated Guaranty and Security
Agreement, dated as of January 21, 2014, that certain Second Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of April 13, 2015 and
that certain Third Amendment to Second Amended and Restated Revolving Credit
Agreement, dated as of July 14, 2015, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby), pursuant to
which the Lenders have made certain financial accommodations available to the
Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

 

Section 1.Amendments to  Credit Agreement.  Upon satisfaction of the conditions
set forth in Section 2 hereof, the Credit Agreement is hereby amended as
follows:

(a)Section 1.1 of the Credit Agreement is hereby amended:

(i)by adding the following definitions thereto in alphabetical order as follows:

“Bail-In Action”: shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“Bail-In Legislation”: shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment

DMSLIBRARY01\28996865.v9

--------------------------------------------------------------------------------

 

firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(ii)by amending and restating the Pricing Grid in its entirety at the end of the
definition of “Applicable Margin” to read as follows:

Pricing Grid

Pricing Level

Total Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for
Base Rate Loans

Applicable Margin for Letter of Credit Fees

Applicable Percentage for Commitment Fee

I

Less than or equal to 2.00:1.00

2.00%
per annum

1.00%
per annum

2.00%
per annum

0.375%
per annum

II

Greater than 2.00:1.00 but less than or equal to 3.00:1.00

2.25%
per annum

1.25%
per annum

2.25%
per annum

0.375%
per annum

III

Greater than 3.00:1.00 but less than or equal to 3.50:1.00

2.50%
per annum

1.50%
per annum

2.50%
per annum

0.50%
per annum

IV

Greater than 3.50:1.00 but less than or equal to 4.00:1.00

2.75%
per annum

1.75%
per annum

2.75%
per annum

0.50%
per annum

V

Greater than 4.00:1:00 but less than or equal to 4.50:1.00

3.00%
per annum

2.00%
per annum

3.00%
per annum

0.50%
per annum

VI

Greater than 4.50:1.00

3.25%
per annum

2.25%
per annum

3.25%
per annum

0.50%
per annum

 

 

--------------------------------------------------------------------------------

 

(iii)by amending the definition of “Defaulting Lender” to add the following new
clause (v) at the end of the first sentence thereof: 

“or (v) any Lender that has (or has a direct or indirect parent company that
has) become the subject of a Bail-In Action.”

 

(b)The proviso at the end of Section 2.26(a) of the Credit Agreement is hereby
amended and restated in its entirety so as to read as follows:

“provided that, subject to Section 10.19, neither any such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender.”

(c)Section 5.12(a) of the Credit Agreement is hereby amended by replacing all
references to “30 days” therein with “60 days”.

(d)Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety so as to read as follows:

“Section 6.1Total Leverage Ratio.  The MLP and its Restricted Subsidiaries will
maintain, as of the last day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending on December 31, 2013, a Total Leverage Ratio of not greater than
4.50:1.00; provided that (i) if the Borrower or any of its Restricted
Subsidiaries consummates any Material Acquisition, then the maximum permitted
Total Leverage Ratio shall be increased to 5.00:1.00 from and including the
first day of the Fiscal Quarter in which such Material Acquisition occurs to and
including (x) in the case of any Material Acquisition other than the Pawnee
Acquisition, the last day of the second full Fiscal Quarter thereafter, and (y)
in the case of the Pawnee Acquisition, the last day of the Fiscal Quarter ending
March 31, 2017 (which increase shall remain in effect through the last day of
such Fiscal Quarter ending March 31, 2017 regardless of whether another Material
Acquisition is consummated on or prior to such date), and shall, in each case,
be decreased to 4.50:1.00 for each Fiscal Quarter thereafter (unless otherwise
increased pursuant to this proviso); and (ii) if any Loan Party incurs any
Qualified Senior Notes in an outstanding aggregate principal amount of more than
$200,000,000 (excluding capitalized or “paid-in-kind” interest or fees) at any
time, then the maximum permitted Total Leverage Ratio shall be increased to
5.00:1.00 from and including the first day of the Fiscal Quarter in which such
incurrence of Qualified Senior Notes occurs and for each Fiscal Quarter
thereafter.”

(e)The Credit Agreement is hereby amended by adding the following new Section
10.19:

“Section 10.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any Loan Party, on
the one hand, and the Administrative Agent or any Lender, on the other, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
institution, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

Section 2.Conditions to Effectiveness of this Amendment.  Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the date on which the following conditions have been satisfied
or duly waived (the “Fourth Amendment Effective Date”):

(a)the Administrative Agent shall have received (i) an amendment fee in the
amount of 0.05% of the Revolving Commitments as of the Fourth Amendment
Effective Date of the Lenders that consent to this Amendment, to be applied pro
rata among such Lenders and (ii) reimbursement or payment of its costs and
expenses incurred in connection with this Amendment and the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent); and

(b)the Administrative Agent shall have received each of the following documents:

(i)executed counterparts to this Amendment from each of (i) the Loan Parties and
(ii) the Required Lenders; and

(ii)a certificate of good standing or existence, as may be available from the
Secretary of State (or equivalent thereof) of the jurisdiction of organization
of each Loan Party.

Section 3.Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)each of the Loan Parties (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company, as
applicable, under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material

 

--------------------------------------------------------------------------------

 

Adverse Effect; 

(b)the execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and, if required, shareholder, partner or
member, action;

(c)the execution, delivery and performance by the Loan Parties of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect, (ii)
will not violate any Requirement of Law applicable to any Loan Party or any of
its Restricted Subsidiaries or any judgment, order or ruling of any Governmental
Authority where such violation could reasonably be expected to have a Material
Adverse Effect, (iii) will not violate or result in a default under any
Contractual Obligation of any Loan Party or any of its Restricted Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by any Loan Party or any of its Restricted Subsidiaries where such a
violation, default or payment could reasonably be expected to have a Material
Adverse Effect and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any of its Restricted Subsidiaries,
except Liens (if any) created under the Loan Documents;

(d)this Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a valid and binding obligation of such
Loan Party, enforceable against it in accordance with its terms except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(e)immediately after giving effect to this Amendment, (i) the representations
and warranties of the Loan Parties set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall have been true and correct as
of such earlier date, and (ii) no Default or Event of Default has occurred and
is continuing.

Section 4.Reaffirmations and Acknowledgments.  

(a)Ratification of Obligations.  Each Loan Party hereby ratifies the Credit
Agreement and the other Loan Documents to which it is a party and acknowledges
and reaffirms (i) that it is bound by all terms of the Credit Agreement, as
amended hereby, and the other Loan Documents applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
Obligations.

(b)Reaffirmation of Guaranty.  Each Guarantor hereby consents to the execution
and delivery by the Borrower of this Amendment and the consummation of the
transactions described herein and agrees that the terms hereof shall not affect
in any way its obligations and liabilities under the Loan Documents (as amended
and otherwise expressly modified hereby), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed (as amended and otherwise expressly modified hereby).  Each Guarantor
hereby jointly and severally ratifies and confirms the terms of the Guaranty and
Security Agreement with respect to the Indebtedness now or hereafter outstanding
under the Credit Agreement, as amended hereby, and all promissory notes issued
thereunder.  Each Guarantor hereby acknowledges that, notwithstanding anything
to the contrary contained herein or in any other document evidencing any
indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the

 

--------------------------------------------------------------------------------

 

Guaranty and Security Agreement is and shall continue to be (i) a primary
obligation of such Guarantor, (ii) an absolute, unconditional, joint and
several, continuing and irrevocable guaranty of payment, and (iii) in full force
and effect in accordance with its terms.  Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of any Guarantor under the Guaranty and Security Agreement.   

(c)Acknowledgment of Perfection of Security Interest.  Each Loan Party hereby
acknowledges and reaffirms that, as of the date hereof, the security interests
and Liens granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement and the other Collateral Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Guaranty and Security Agreement and the other Collateral Documents.

Section 5.Effect of Amendment.  Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.  This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

Section 6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York and all applicable federal law
of the United States of America.

Section 7.No Novation.  This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

Section 8.Costs and Expenses.  The Borrower agrees to pay the costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment in accordance with Section 10.3 of the Credit
Agreement.

Section 9.Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

Section 10.Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles and assigns.

Section 11.Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or amendments, whether written or oral,
with respect thereto.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARC TERMINALS HOLDINGS LLC

 

By:  Arc Logistics LLC, its sole member

 

By:  Arc Logistics Partners LP, its sole member

 

By:  Arc Logistics GP LLC, its general partner

 

 

By:

Name: Bradley Oswald

 

Title:  

Vice President, Chief Financial Officer and Treasurer

 

 

ARC logistics partners lp

 

By:  Arc Logistics GP LLC, its general partner

 

 

By:

Name: Bradley Oswald

 

Title:  

Vice President, Chief Financial Officer and Treasurer

 

 

ARC LOGISTICS LLC

 

By:  Arc Logistics Partners LP, its sole member

 

By:  Arc Logistics GP LLC, its general partner

 

 

By:

Name: Bradley Oswald

 

Title:  

Vice President, Chief Financial Officer and Treasurer

 

 




[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

ARC TERMINALS NEW YORK HOLDINGS, LLC

 

By:  Arc Terminals Holdings LLC, its sole member

 

By:  Arc Logistics LLC, its sole member

 

By:  Arc Logistics Partners LP, its sole member

 

By:  Arc Logistics GP LLC,
its general partner

 

 

By:

Name: Bradley Oswald

Title:   Vice President, Chief Financial Officer and

Treasurer

 

 

ARC TERMINALS MOBILE HOLDINGS, LLC

 

By:  Arc Terminals Holdings LLC, its sole member

 

By:  Arc Logistics LLC, its sole member

 

By:  Arc Logistics Partners LP, its sole member

 

By:  Arc Logistics GP LLC,
its general partner

 

 

By:

Name:Bradley Oswald

Title:   Vice President, Chief Financial Officer and

Treasurer




[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

 

 

ARC TERMINALS MISSISSIPPI HOLDINGS LLC

 

By:  Arc Terminals Holdings LLC, its sole member

 



 

 



By:  Arc Logistics LLC, its sole member

 

 



By:  Arc Logistics Partners LP, its sole member

 



 

 



By:  Arc Logistics GP LLC,
its general partner

 

 

By:

Name: Bradley Oswald

Title:   Vice President, Chief Financial Officer and

Treasurer

 

 

ARC TERMINALS COLORADO HOLDINGS LLC

 

By:  Arc Terminals Holdings LLC, its sole member

 



 

 



By:  Arc Logistics LLC, its sole member

 

 



By:  Arc Logistics Partners LP, its sole member

 



 

 



By:  Arc Logistics GP LLC,
its general partner

 

 

By:

Name: Bradley Oswald

 

Title:  

Vice President, Chief Financial Officer and Treasurer

 

 

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

ARC TERMINALS PENNSYLVANIA HOLDINGS LLC

 

By:  Arc Terminals Holdings LLC, its sole member

 



 

 



By:  Arc Logistics LLC, its sole member

 

 



By:  Arc Logistics Partners LP, its sole member

 



 

 



By:  Arc Logistics GP LLC,
its general partner

 

 

By:

Name: Bradley Oswald

 

Title:  

Vice President, Chief Financial Officer and Treasurer

 

 

 

 






[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

LENDERS:



 

SUNTRUST BANK, as a Lender

 

 

By:

Name:

Title:

 




[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

LENDERS:

 

,

as a Lender

 

 

By:

Name:

Title:

 

 

 

 

 

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

 

 